Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 does not end with a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lorhpipat (5,566,937).  Regarding claim 1, Lorhpipat discloses a ball construction comprising a plurality of strips that are woven together with other strips to form a ball.  The strips comprise a resilient elongate backbone strut (22, 28) having ends that are configured for fastening together to form a hoop.  Note column 4, lines 9-15 stating that the backing is thin, flat and springy.  The strips also include a plurality of cushioning pads (36) that are spaced apart and attached to the backbone strut.  Note Figures 1 and 12-15 and column 4, lines 47-61.  Regarding the limitation for the cushioning pads to comprise a hole or passage running through it longitudinally, note Figures 16-18 showing that a strut (42, 48, 54, 68) may run through an outer body. It would have been obvious to one of ordinary skill in the art to provide the strip as shown in Figures 12-15 with the backing (22, 28) running through a hole or passage in the cushioning pads (36) in order to provide an alternative arrangement for securing the cushioning pads to the strip.  Note column 4, lines 47-61 stating that the pads are configured so that they may interlock to form the outer surface of the ball and the struts form an internal structure of the ball which is not exposed at the outer surface of the ball.  
Regarding claim 4, note Figure 12 showing the backbone strut (22) defining a non-linear shape.  
Regarding claim 5, note column 5, lines 10-15 stating that the surface of the spring cores (48) may be roughened to improve the mechanical key between the core and body.  
Regarding claim 6, note Figures 16 and 17 showing more than one backbone strut (42, 48) in parallel.  

Regarding claim 10, note Figures 12-15 showing five cushioning pads (36) per backbone strut (22).  
Regarding claim 11, note column 4, lines 46-61 stating that the strips are woven together to define the ball.  
Regarding claim 14, note Figure 1 teaching a takraw ball.  
Claims 8, 9, 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lorhpipat (5,566,937) in view of Shearing (US 2004/0172888).  Regarding claim 8, it is noted that Lorhpipat teaches for the takraw ball to comprise woven composite strips wherein the soft part (36) of the strip forms the outer surface of the ball and does not occur under woven intersections.  Note column 2, lines 54-59 and column 4, lines 50-60.  Thus, Lorhpipat teaches that the woven intersections are constituted solely by the backing strips.  Note also Figure 12 showing the cushioning pads (36) spaced apart by a transverse width.  However, Lorhpipat lacks the teaching for the pads to be parallelogram shaped as recited in claim 8 and for the spacing between pads to be the width of the pads as recited in claim 9.  
Shearing reveals that it is known in the art of takraw balls to form the balls from woven strips.  Note Figures 1 and 2.  Figure 2 particularly shows that the woven strips define parallelogram shaped portions between the overlying portions.  Given Lorhpipat’s desire to form only the outer surface of the ball (i.e., non-overlapping portions) from the cushioning pads and Shearing’s teaching that it is known in the art that the outer surface of the ball (i.e., non-overlapping portions) comprise parallelogram shaped portions, it would have been obvious to 

    PNG
    media_image1.png
    722
    768
    media_image1.png
    Greyscale

Regarding claim 9, the rejection of claim 8 establishes forming the cushioning pads of Lorhpipat as parallelogram shaped pads.  Given Lorhpipat’s desire to form the outer surface of the ball from the cushioning pads and the meeting surfaces at the woven intersections to be only the backing strips, it would have been obvious to one of ordinary skill in the art to space the parallelogram shaped pads such that they are spaced apart the width of the pads in order to tightly accommodate the pads at the intersections and form the ball as shown in Figure 2 of Shearing.  

Regarding claim 13, it is noted that the combination of Lorhpipat in view of Shearing teaches the parallelogram shape for the cushioning pads.  Note the rejection of claim 8.  Further, note Figure 2 of Shearing showing the parallelogram shaped non-overlapping portions defining a pentagon-shaped gap in the ball and meeting at a point at the major internal angles of the parallelogram shapes.  
Regarding claim 15, note the rejections of claims 9 and 12.  Tightly accommodating the pads at the intersections defines non-overlapping cushioning pads for the ball as recited.  
Regarding claim 16, Lorhpipat teaches forming a takraw ball from a plurality of stripes.  However, Lorhpipat lacks the teaching for the ball to comprise six strips woven together.  Shearing reveals that it is known in the art of woven balls to form the ball from six strips.  Note paragraph [0041].  It would have been obvious to one of ordinary skill in the art to form the takraw ball of Lorhpipat from six stripes in order to provide a complete takraw ball for play.
Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711